Name: Council Regulation (EC) NoÃ 850/2005 of 30 May 2005 amending Regulation (EC) NoÃ 2500/2001 to enable the implementation of Community assistance according to Article 54(2)(c) of Regulation (EC, Euratom) NoÃ 1605/2002
 Type: Regulation
 Subject Matter: management;  executive power and public service;  economic policy;  EU finance;  budget;  public finance and budget policy;  Europe
 Date Published: nan

 4.6.2005 EN Official Journal of the European Union L 141/1 COUNCIL REGULATION (EC) No 850/2005 of 30 May 2005 amending Regulation (EC) No 2500/2001 to enable the implementation of Community assistance according to Article 54(2)(c) of Regulation (EC, Euratom) No 1605/2002 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181a(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Article 54(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2) (Financial Regulation) allows for the implementation of the Community budget through centralised indirect management and sets specific requirements for implementation. (2) In the area of pre-accession aid, centralised indirect management in the form set out in Article 54(2)(c) of the Financial Regulation has proved a valuable tool in the past, in particular concerning the operations of the Office for Technical Assistance and Information Exchange (TAIEX). (3) Turkey has been a major user of TAIEX operations over the last years, and should be put in a position to continue using this instrument also according to the rules set up by the Financial Regulation. (4) A harmonised approach in the area of pre-accession assistance is desirable and therefore the formula used should be identical to the one foreseen for Council Regulations (EEC) No 3906/89 (Phare) (3) and (EC) No 2666/2000 (CARDS) (4). (5) Council Regulation (EC) No 2500/2001 of 17 December 2001 concerning pre-accession financial assistance for Turkey (5) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EC) No 2500/2001, the following Article shall be inserted: Article 6a The Commission may, within the limits established in Article 54 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), decide to entrust tasks of public authority, and in particular budget implementation tasks to the bodies listed in Article 54(2) of that Regulation. The bodies defined in Article 54(2)(c) of that Regulation may be entrusted with tasks of public authority if they are of recognised international standing, comply with internationally recognised systems of management and control, and are supervised by a public authority. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2005. For the Council The President F. BODEN (1) Opinion delivered on 28 April 2005 (not yet published in the Official Journal). (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 375, 23.12.1989, p. 11. Regulation as last amended by Regulation (EC) No 2257/2004 (OJ L 389, 30.12.2004, p. 1). (4) OJ L 306, 7.12.2000, p. 1. Regulation as last amended by Regulation (EC) No 2257/2004. (5) OJ L 342, 27.12.2001, p. 1. Regulation as amended by Regulation (EC) No 769/2004 (OJ L 123, 27.4.2004, p. 1). (6) OJ L 248, 16.9.2002, p. 1.